DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-9-2019 is being considered by the examiner.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jirskog, U.S. Patent Number 7,924,217, published April 12, 2011 in view of Zlotnick, et. al., U.S. Patent Application Publication Number 2014/0208845, published July 31, 2014.

As per claim 1, Jirskog discloses a radar level gauge for measuring the volume of bulk products in tanks, comprising 
a level sensor, a primary antenna, a microwave module, a software module, an interface converter and a control unit, characterized in that the radar level gauge comprises at least two supplementary antennas with microwave modules (Jirskog, Fig. 2 and Col. 5, lines 14-17 and Fig. 4b showing multiple Tx/Rx channels); 
a multichannel transceiver module (TRM) having a signal output connected to the level sensor, and a monitoring output connected to input of the control unit, a control input and a channel number selection input of the multichannel MRP being connected to respective outputs of the control unit (Jirskog, Fig. 3 and Col. 6, lines 9-27).

Zlotnick teaches the use of switches (¶46).
It would have been an obvious matter of design choice to use switches, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Jirskog in determining volume in the tank. The examiner submits switches are well-known and understood components.

As per claim 2, Jirskog as modified by Zlotnick discloses the radar level gauge according to claim 1, characterized in that the multichannel TRM comprises five antennas, five microwave modules and two switches (Jirskog, Col. 7, lines 7-12 and Zlotnick, ¶46).

As per claim 3, Jirskog as modified by Zlotnick further discloses the radar level gauge according to claim 2, characterized in that all the antennas are enclosed in the multichannel TRM housing and radiating side of the antennas is oriented to the surface being studied (Jirskog, Fog. 2, item 3).

As per claim 10, Jirskog as modified by Zlotnick further discloses the radar level gauge according to claim 2, characterized in that the switches are accommodated in the housing of the five-channel TRM and mounted on a separate printed circuit board (Col. 4, lines 30-40).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jirskog and Zlotnick as applied to claim 1 above, and further in view of Beeri, et. al., U.S. Patent Application Publication Number 2009/0295618, published December 3, 2009.

As per claim 4, Jirskog as modified by Zlotnick discloses the gauge according to claim 1 but fails to expressly disclose a center antenna and the other equidistant around it.
Beeri discloses a layout with a center antenna and others equidistant around (Fig. 6D).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use such an arrangement as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jirskog and Zlotnick as applied to claim 3 above, and further in view of King. U.S. Patent Number 5,990,828, published November 23, 1999.

As per claim 5, Jirskog as modified by Zlotnick discloses the gauge of claim 3 but fails to disclose the use of microstrips and a lens.
King teaches use of microstrips and a focusing lens (Col. 2, lines 30-36).
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use microstrips and a lens, since it has been held that .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jirskog and Zlotnick as applied to claim 3 above, and further in view of Ferraro, et. al., U.S. Patent Application Publication Number 2013/0269414, published October 17, 2013.

As per claim 6, Jirskog as modified by Zlotnick discloses the gauge of claim 3 including the primary antenna directed parallel to the tank walls (Jirskog, Fig. 2) but fail to disclose the other antennas at a fixed angle.
Ferraro teaches antennas at a fixed angle (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3646